UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 [Missing Graphic Reference] FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):March 23, 2010 [Missing Graphic Reference] MICREL, INCORPORATED (Exact name of Registrant as Specified in its Charter) California 001-34020 94-2526744 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 2180 Fortune Drive, San Jose, California, 95131 (Address of Principal Executive Offices) (408) 944-0800 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item1.01 Entry into a Material Definitive Agreement. The Board of Directors of Micrel, Incorporated (the “Company”) determined to extend the expiration date of the Company’s Rights Agreement from March 24, 2010 to March 24, 2011.Accordingly, the Company entered into a Second Amendment, dated as of March 23, 2010 (the “Second Amendment”) to the Rights Agreement, dated as of March 24, 2008 (the “Original Agreement”), as amended by a First Amendment dated as of March 23, 2009 (the “First Amendment”), between the Company and Mellon Investor Services LLC, as Rights Agent. The Original Agreement as amended by the First Amendment and the Second Amendment is referred to as the “Rights Agreement.”The Second Amendment extends the expiration date of the Rights Agreement to March 24, 2011. The foregoing description of the Second Amendment is qualified in its entirety by reference to the Second Amendment which is attached as an exhibit and is incorporated herein by reference. The Rights Agreement, as amended, will be submitted for ratification by the Company's shareholders at its 2010 Annual Meeting of Shareholders. Item 3.03 Material Modification to Rights of Security Holders. The information included in Item 1.01 above is incorporated by reference herein.The Second Amendment to the Rights Agreement is attached hereto as Exhibit 4.1 and is incorporated herein by reference. Item9.01 Financial Statements and Exhibits. (d) Exhibits Second Amendment to Rights Agreement, dated as of March 23, 2010, between Micrel, Incorporated and Mellon Investor Services LLC, as Rights Agent, which includes the amended form of Right Certificate as Exhibit B (amending the Original Agreement, which was filed as Exhibit 4.2 to the Company’s Current Report on Form 8-K filed with the SEC on March 28, 2008, and the First Amendment, which was filed as Exhibit 4.1 to the Company’s Current Report on Form 8-K filed with the SEC on March 24, 2009). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Date:March 24, 2010MICREL, INCORPORATED By:/s/ Clyde R. Wallin Name:Clyde R. Wallin Title:Vice President, Finance and Chief FinancialOfficer EXHIBIT INDEX Exhibit No. Description Second Amendment to Rights Agreement, dated as of March 23, 2010, between Micrel, Incorporated and Mellon Investor Services LLC, as Rights Agent, which includes the amended form of Right Certificate as Exhibit B (amending the Original Agreement, which was filed as Exhibit 4.2 to the Company’s Current Report on Form 8-K filed with the SEC on March 28, 2008, and the First Amendment, which was filed as Exhibit 4.1 to the Company’s Current Report on Form 8-K filed with the SEC on March 24, 2009).
